Title: From John Quincy Adams to Justus Bush Smith, 31 October 1803
From: Adams, John Quincy
To: Smith, Justus Bush



Sir.
Washington City 31. October, 1803.

Having remained nearly two years, without any answer whatsoever, to proposals, which at two different periods I made, and which were transmitted to you, by your brother Coll: W. S. Smith, for the settlement of your note for $2000 and interest due me. I some time since had concluded, that my only resource would be to measures of a more decisive nature—But considering the relation in which I stand to yourself and your friends, I think it proper once more to intreat that you would immediately settle the said note, or at least transmit to me the four years interest, now due upon it. But as in giving you for the third time this notice, I hope I have observed in its utmost extent the regard and tenderness due from me to you, so I hope you will consider me as only complying with the injunctions of my sacred duty to my own family, when I say that if this third application remains totally unnoticed by you like the two former, it will be the last of its kind.
I am, Sir, with great regard, your very humble and obedt: Servt:
